Exhibit 10.7

ASSET REPRESENTATIONS REVIEW AGREEMENT

among

FIFTH THIRD AUTO TRUST 2019-1,

as Issuer,

FIFTH THIRD BANK,

as Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

Dated as of May 8, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

USAGE AND DEFINITIONS

    1  

Section 1.1.

  

Usage and Definitions

    1  

Section 1.2.

  

Additional Definitions

    1  

ARTICLE II

  

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

    2  

Section 2.1.

  

Engagement; Acceptance

    2  

Section 2.2.

  

Confirmation of Scope

    2  

ARTICLE III

  

ASSET REPRESENTATIONS REVIEW PROCESS

    2  

Section 3.1.

  

Review Notices

    2  

Section 3.2.

  

Identification of Subject Receivables

    2  

Section 3.3.

  

Review Materials

    3  

Section 3.4.

  

Performance of Reviews

    3  

Section 3.5.

  

Review Reports

    4  

Section 3.6.

  

Limitations on Review Obligations

    5  

Section 3.7.

  

Dispute Resolution

    5  

ARTICLE IV

  

ASSET REPRESENTATIONS REVIEWER

    5  

Section 4.1.

  

Representations and Warranties

    5  

Section 4.2.

  

Covenants

    6  

Section 4.3.

  

Fees, Expenses and Indemnities

    7  

Section 4.4.

  

Limitation on Liability

    8  

Section 4.5.

  

Indemnification by Asset Representations Reviewer

    8  

Section 4.6.

  

Indemnification of Asset Representations Reviewer

    8  

Section 4.7.

  

Inspections of Asset Representations Reviewer

    9  

Section 4.8.

  

Delegation of Obligations

    9  

Section 4.9.

  

Confidential Information

    9  

Section 4.10.

  

Personally Identifiable Information

    11  

ARTICLE V

  

RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS REVIEWER

    13  

Section 5.1.

  

Eligibility Requirements for Asset Representations Reviewer

    13  

Section 5.2.

  

Resignation and Removal of Asset Representations Reviewer

    13  

Section 5.3.

  

Successor Asset Representations Reviewer

    14  

Section 5.4.

  

Merger, Consolidation or Succession

    14  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE VI

  

OTHER AGREEMENTS

     14  

Section 6.1.

  

Independence of Asset Representations Reviewer

     14  

Section 6.2.

  

No Petition

     15  

Section 6.3.

  

Limitation of Liability of Owner Trustee

     15  

Section 6.4.

  

Termination of Agreement

     15  

ARTICLE VII

  

MISCELLANEOUS PROVISIONS

     16  

Section 7.1.

  

Amendments

     16  

Section 7.2.

  

Assignment; Benefit of Agreement; Third Party Beneficiaries

     17  

Section 7.3.

  

Notices

     17  

Section 7.4.

  

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

     18  

Section 7.5.

  

No Waiver; Remedies

     18  

Section 7.6.

  

Severability

     18  

Section 7.7.

  

Headings

     19  

Section 7.8.

  

Counterparts

     19  

Schedule A

  

Representations and Warranties, Review Materials and Tests

  

 

ii



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of May 8, 2019 (this
“Agreement”), among FIFTH THIRD AUTO TRUST 2019-1, a Delaware statutory trust,
as issuer (the “Issuer”), FIFTH THIRD BANK, an Ohio banking corporation (“Fifth
Third Bank”), as servicer (the “Servicer”), and CLAYTON FIXED INCOME SERVICES
LLC, a Delaware limited liability company, as asset representations reviewer
(the “Asset Representations Reviewer”).

WHEREAS, the Issuer desires to engage the Asset Representations Reviewer to
perform reviews of certain Receivables for compliance with the representations
and warranties made by Fifth Third Bank, as Seller, about the Receivables in the
pool.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and conditions contained herein, the parties
hereto agree as follows.

ARTICLE I

USAGE AND DEFINITIONS

Section 1.1.    Usage and Definitions. (a) Except as otherwise specified herein
or if the context may otherwise require, capitalized terms not defined in this
Agreement shall have the respective meanings assigned such terms set forth in
Appendix A to the Sale Agreement, dated as of the date hereof (the “Sale
Agreement”), between the Issuer and the Depositor.

(b) With respect to all terms in this Agreement, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

Section 1.2.    Additional Definitions. The following terms have the meanings
given below:

“Asset Representations Review” means the performance by the Asset
Representations Reviewer of the testing procedures for each Test and each
Subject Receivable according to Section 3.4.

“Confidential Information” has the meaning stated in Section 4.9(b).

“Information Recipients” has the meaning stated in Section 4.9(a).

“Issuer PII” has the meaning stated in Section 4.10(a).

“Personally Identifiable Information” or “PII” has the meaning stated in
Section 4.10(a).



--------------------------------------------------------------------------------

“Review Fee” has the meaning stated in Section 4.3(b).

“Review Materials” means, for an Asset Representations Review and a Subject
Receivable, the documents and other materials for each Test listed under “Review
Materials” in Schedule A.

“Review Report” means, for an Asset Representations Review, the report of the
Asset Representations Reviewer prepared according to Section 3.5.

“Test” has the meaning stated in Section 3.4(a).

“Test Complete” has the meaning stated in Section 3.4(c).

“Test Fail” has the meaning stated in Section 3.4(a).

“Test Incomplete” has the meaning stated in Section 3.4(a).

“Test Pass” has the meaning stated in Section 3.4(a).

ARTICLE II

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

Section 2.1.    Engagement; Acceptance. The Issuer engages Clayton Fixed Income
Services LLC to act as the Asset Representations Reviewer for the Issuer.
Clayton Fixed Income Services LLC accepts the engagement and agrees to perform
the obligations of the Asset Representations Reviewer on the terms in this
Agreement.

Section 2.2.    Confirmation of Scope. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Receivables
for compliance with the representations and warranties under the Transaction
Documents, except as described in this Agreement or (b) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Transaction Documents.

ARTICLE III

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.1.    Review Notices. On receipt of a Review Notice in accordance with
Section 7.5 of the Indenture, the Asset Representations Reviewer will commence
an Asset Representations Review. The Asset Representations Reviewer will have no
obligation to start an Asset Representations Review until a Review Notice is
received.

Section 3.2.    Identification of Subject Receivables. Within ten (10) Business
Days after receipt of a Review Notice, the Servicer will deliver to the Asset
Representations Reviewer a list of the Subject Receivables.

 

2



--------------------------------------------------------------------------------

Section 3.3.    Review Materials.

(a)    Access to Review Materials. The Servicer will give the Asset
Representations Reviewer access to the Review Materials maintained by the
Servicer for all of the Subject Receivables within sixty (60) calendar days
after receipt of the Review Notice in one or more of the following ways in the
Servicer’s reasonable discretion: (i) by electronic posting of Review Materials
to a password-protected website to which the Asset Representations Reviewer has
access, (ii) by providing originals or photocopies of documents relating to the
Subject Receivables at one of the properties of the Servicer during the normal
business hours of the Servicer or (iii) in another manner agreed by the Servicer
and the Asset Representations Reviewer. The Servicer may redact or remove PII
from the Review Materials so long as all information in the Review Materials
necessary for the Asset Representations Reviewer to complete the Asset
Representations Review remains intact and unchanged.

(b)    Missing or Insufficient Review Materials. The Asset Representations
Reviewer will promptly review the Review Materials to determine if, in its
reasonable judgment, any Review Materials are missing or insufficient for the
Asset Representations Reviewer to perform any Test. If the Asset Representations
Reviewer reasonably determines that any of the Review Materials are missing or
insufficient for the Asset Representations Reviewer to perform any Test, the
Asset Representations Reviewer will notify the Servicer promptly, and in any
event no less than twenty (20) calendar days before completing the Asset
Representations Review, and the Servicer will use reasonable efforts to provide
the Asset Representations Reviewer access to such missing Review Materials or
other documents or information to correct the insufficiency within fifteen
(15) calendar days after receipt of notification. If the missing or insufficient
Review Materials have not been provided by the Servicer within sixty
(60) calendar days after receipt of notification, the parties agree that the
Subject Receivable will have a Test Incomplete for the related Test(s) and the
Review Report will indicate the reason for the Test Incomplete.

Section 3.4.    Performance of Reviews.

(a)    Test Procedures. For an Asset Representations Review, the Asset
Representations Reviewer will perform for each Subject Receivable the procedures
listed under “Tests” in Schedule A for each representation and warranty (each, a
“Test”), using the Review Materials listed for each such Test in Schedule A. For
each Test and Subject Receivable, the Asset Representations Reviewer will
determine in its reasonable judgment if the Test has been satisfied (a “Test
Pass”), if the Test has not been satisfied (a “Test Fail”) or if the Test could
not be concluded as a result of missing or incomplete Review Materials (a “Test
Incomplete”). The Asset Representations Reviewer will use such determination for
all Subject Receivables that are subject to the same Test.

(b)    Review Period. The Asset Representations Reviewer will complete the Asset
Representations Review of all of the Subject Receivables within sixty
(60) calendar days after receiving access to the Review Materials under
Section 3.3(a). However, if missing or additional Review Materials are provided
to the Asset Representations Reviewer under Section 3.3(b), the review period
will be extended for an additional thirty (30) calendar days.

 

3



--------------------------------------------------------------------------------

(c)    Completion of Review for Certain Subject Receivables. Following the
delivery of the list of the Subject Receivables and before the delivery of the
Review Report by the Asset Representations Reviewer, the Servicer may notify the
Asset Representations Reviewer if a Subject Receivable is paid in full by the
Obligor or purchased from the Issuer by Fifth Third Bank according to the
applicable Transaction Document. On receipt of notice, the Asset Representations
Reviewer will immediately terminate all Tests of such Receivables and the Review
of such Receivables will be considered complete (a “Test Complete”). In this
case, the Review Report will indicate a Test Complete for the Receivables and
the related reason.

(d)    Previously Reviewed Receivable. If a Subject Receivable was included in a
prior Asset Representations Review, the Asset Representations Reviewer will not
conduct additional Tests on any such duplicate Subject Receivable unless such
Subject Receivable was deemed a Test Incomplete as a result of the failure of
the Servicer to provide missing Review Material for such Subject Receivable and
the Servicer elects to have such Subject Receivable included in the current
Asset Representations Review. The Asset Representations Reviewer will include
the previously reported Test results for any such duplicate Subject Receivable
within the Review Report for the current Asset Representations Review.

(e)    Duplicative Tests. If the same Test is required for more than one
representation or warranty listed on Schedule A, the Asset Representations
Reviewer will only perform the Test once for each Subject Receivable but will
report the results of the Test for each applicable representation or warranty on
the Review Report.

(f)    Termination of Review. If an Asset Representations Review is in process
and all of the Notes will be paid in full on the next Payment Date, the Servicer
will notify the Asset Representations Reviewer and the Indenture Trustee no less
than ten (10) calendar days before that Payment Date. On receipt of notice, the
Asset Representations Reviewer will terminate the Asset Representations Review
immediately and will have no obligation to deliver a Review Report.

Section 3.5.    Review Reports. (a) Within ten (10) calendar days after the end
of the review period under Section 3.4(b), the Asset Representations Reviewer
will deliver to the Issuer, the Servicer and the Indenture Trustee a Review
Report indicating for each Subject Receivable whether there was a Test Pass, a
Test Incomplete or a Test Fail for each Test, or whether the Subject Receivable
was a Test Complete and the related reason. The Review Report will contain a
summary of the findings and conclusions of the Asset Representations Reviewer
with respect to the Asset Representations Review to be included in the Issuer’s
Form 10-D report for the Collection Period in which the Review Report is
received, including a description of each Test Fail and Test Incomplete, if any,
from the Asset Representations Review. The Asset Representations Reviewer will
ensure that the Review Report does not contain any Issuer PII. On the reasonable
request of the Servicer, the Asset Representations Reviewer will provide
additional details on the Test results.

(b)    Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Servicer until payment
in full of the Notes. The Asset Representations Reviewer will have no obligation
to respond to questions or requests for clarification from Noteholders or any
Person other than the Servicer and will direct such Persons to submit written
questions or requests to the Servicer.

 

4



--------------------------------------------------------------------------------

Section 3.6.    Limitations on Review Obligations. The Asset Representations
Reviewer may rely on the information in any Review Notice, the list(s) of the
Subject Receivables provided by the Servicer, and the accuracy and completeness
of the Review Materials. The Asset Representations Reviewer will have no
obligation:

(a)    to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct an Asset Representations
Review under the Indenture;

(b)    to determine which Receivables are Subject Receivables;

(c)    to confirm the validity of the Review Materials; or

(d)    to take any action or cause any other party to take any action under any
of the Transaction Documents or otherwise to enforce any remedies against any
Person for breaches of representations or warranties about the Subject
Receivables.

Section 3.7.    Dispute Resolution. The Asset Representations Reviewer
acknowledges and agrees that any Review Report may be used by the Issuer, the
Seller or the Servicer in any dispute resolution proceeding related to the
Subject Receivables. No additional fees or reimbursement of expenses shall be
paid to the Asset Representations Reviewer regarding the Issuer’s, the Seller’s
or the Servicer’s use of any Review Report; provided that the Asset
Representations Reviewer will be reimbursed for its out-of-pocket expenses
incurred in its participation in any dispute resolution proceeding.

ARTICLE IV

ASSET REPRESENTATIONS REVIEWER

Section 4.1.    Representations and Warranties. The Asset Representations
Reviewer represents and warrants as of the Closing Date:

(a)    Organization and Qualification. The Asset Representations Reviewer is
duly organized and validly existing as a limited liability company in good
standing under the laws of the State of Delaware. The Asset Representations
Reviewer is qualified as a foreign limited liability company in good standing
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its properties or the conduct of its activities
requires the qualification, license or approval, unless the failure to obtain
the qualifications, licenses or approvals would not reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.

(b)    Power, Authority and Enforceability. The Asset Representations Reviewer
has the power and authority to execute, deliver and perform its obligations
under this Agreement. The Asset Representations Reviewer has authorized the
execution, delivery and performance of this Agreement. This Agreement is the
legal, valid and binding obligation of the Asset

 

5



--------------------------------------------------------------------------------

Representations Reviewer enforceable against the Asset Representations Reviewer,
except as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.

(c)    No Conflicts and No Violation. The execution, delivery and performance by
the Asset Representations Reviewer of the transactions contemplated by this
Agreement and the performance of the Asset Representations Reviewer’s
obligations under this Agreement will not (A) conflict with, or be a breach or
default under, any indenture, mortgage, deed of trust, loan agreement, guarantee
or other agreement or instrument under which the Asset Representations Reviewer
is a party, (B) result in the creation or imposition of any Lien on any of the
properties or assets of the Asset Representations Reviewer under the terms of
any indenture, mortgage, deed of trust, loan agreement, guarantee or other
agreement or instrument, (C) violate the organizational documents of the Asset
Representations Reviewer or (D) violate any law or, to the Asset Representations
Reviewer’s knowledge, any order, rule or regulation of a federal or state court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Asset Representations Reviewer or its properties
that applies to the Asset Representations Reviewer, which, in each case, would
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

(d)    No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Asset Representations Reviewer of this Agreement other
than (i) approvals and authorizations that have previously been obtained and
filings that have previously been made and (ii) approvals, authorizations or
filings which, if not obtained or made, would not have a material adverse effect
on the ability of the Asset Representations Reviewer to perform its obligations
under this Agreement.

(e)    No Proceedings. There are no proceedings or investigations pending or
threatened in writing before a federal or state court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Asset Representations Reviewer or its properties (A) asserting the
invalidity of this Agreement, (B) seeking to prevent the completion of the
transactions contemplated by this Agreement or (C) seeking any determination or
ruling that would reasonably be expected to have a material adverse effect on
the Asset Representations Reviewer’s ability to perform its obligations under,
or the validity or enforceability of, this Agreement.

(f)    Eligibility. The Asset Representations Reviewer meets the eligibility
requirements in Section 5.1 and will notify the Issuer and the Servicer promptly
if it no longer meets, or reasonably expects that it will no longer meet, the
eligibility requirements in Section 5.1.

Section 4.2.    Covenants. The Asset Representations Reviewer covenants and
agrees that:

(a)    Eligibility. It will notify the Issuer and the Servicer promptly if it no
longer meets the eligibility requirements in Section 5.1.

 

6



--------------------------------------------------------------------------------

(b)    Review Systems; Personnel. It will maintain business process management
and/or other systems necessary to ensure that it can perform each Test and, on
execution of this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Subject
Receivable and the related Review Materials to be individually tracked and
stored as contemplated by this Agreement. The Asset Representations Reviewer
will maintain adequate staff that is properly trained to conduct Asset
Representations Reviews as required by this Agreement.

(c)    Maintenance of Review Materials. It will maintain copies of any Review
Materials, Review Reports and other documents relating to an Asset
Representations Review, including internal correspondence and work papers, for a
period of two years after the termination of this Agreement.

Section 4.3.    Fees, Expenses and Indemnities.

(a)    Annual Fee. The Servicer will pay the Asset Representations Reviewer, as
compensation for agreeing to act as the Asset Representations Reviewer under
this Agreement, an annual fee of $5,000. The annual fee will be payable by the
Servicer on the Closing Date and on each anniversary thereof until this
Agreement is terminated, provided, that in the year in which all public Notes
are paid in full, the annual fee shall be reduced pro rata by an amount equal to
the days of the year in which the public Notes are no longer outstanding.

(b)    Review Fee. Following the completion of an Asset Representations Review
and the delivery to the Indenture Trustee, the Issuer and the Servicer of the
Review Report, or the termination of an Asset Representations Review in
accordance with Section 3.4(f), and the delivery to the Servicer of a detailed
invoice, the Asset Representations Reviewer will be entitled to a fee of $200
for each Subject Receivable for which the Asset Representations Review was
started (the “Review Fee”). However, no Review Fee will be charged for any Tests
that were performed in a prior Asset Representations Review or for any Asset
Representations Review in which no Tests were completed prior to the Asset
Representations Reviewer being notified of a termination of the Asset
Representations Review in accordance with Section 3.4(f). The Servicer will pay
the Review Fee to the Asset Representations Reviewer in accordance with the
terms of the detailed invoice from the Asset Representations Reviewer. If an
Asset Representations Review is terminated in accordance with Section 3.4(f),
the Asset Representations Reviewer must submit its invoice for the Review Fee
for the terminated Asset Representations Review no later than five Business Days
before the final Payment Date in order to be reimbursed no later than the final
Payment Date.

(c)    Reimbursement of Travel Expenses. If the Servicer provides access to the
Review Materials at one of its properties, the Servicer will reimburse the Asset
Representations Reviewer for its reasonable travel expenses incurred in
connection with the Asset Representations Review upon receipt of a detailed
invoice.

(d)    Payment of Fees, Expenses and Indemnities. The Asset Representations
Reviewer shall submit reasonably detailed invoices to the Servicer for any
amounts owed to it under this Agreement. To the extent not paid by the Servicer
within sixty (60) calendar days following the receipt of a detailed invoice on
the due date therefor hereunder, the fees provided

 

7



--------------------------------------------------------------------------------

for in this Section 4.3 and the indemnities provided for in Section 4.6(a) shall
be paid by the Issuer pursuant to the priority of payments set forth in
Section 8.5 or Section 5.4 of the Indenture; provided, that prior to any such
payment pursuant to the Indenture, the Asset Representations Reviewer shall
notify the Servicer in writing that such payments have been outstanding for at
least sixty (60) calendar days. For the avoidance of doubt, to the extent that
such owed amounts are not paid in full by the Servicer or any other party, upon
receipt of a detailed invoice, the Asset Representations Reviewer shall be
entitled to payment by the Servicer of incurred but otherwise unpaid amounts.

Section 4.4.    Limitation on Liability. The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement. However, the Asset Representations Reviewer will be liable
for its willful misconduct, bad faith, breach of this Agreement or negligence in
performing its obligations under this Agreement. In no event will the Asset
Representations Reviewer be liable for special, indirect or consequential losses
or damages (including lost profit), even if the Asset Representations Reviewer
has been advised of the likelihood of the loss or damage and regardless of the
form of action.

Section 4.5.    Indemnification by Asset Representations Reviewer. The Asset
Representations Reviewer will indemnify each of the Issuer, the Servicer, the
Depositor, the Seller, the Sponsor, the Owner Trustee, the Delaware Trustee and
the Indenture Trustee and their respective directors, officers, employees and
agents for all costs, expenses, losses, damages and liabilities (including any
reasonable legal fees and expenses incurred by an Indemnified Party in
connection with the enforcement of any indemnification or other obligation of
the Asset Representations Reviewer) resulting from (a) the willful misconduct,
bad faith or negligence of the Asset Representations Reviewer in performing its
obligations under this Agreement, (b) the Asset Representations Reviewer’s
failure to comply with the requirements of applicable federal, state or local
laws and regulations in the performance of its duties hereunder or (c) the Asset
Representations Reviewer’s breach of any of its representations, warranties,
covenants or other obligations in this Agreement. The Asset Representations
Reviewer’s obligations under this Section 4.5 will survive the termination of
this Agreement, the termination of the Issuer and the resignation or removal of
the Asset Representations Reviewer.

Section 4.6.    Indemnification of Asset Representations Reviewer.

(a)    Indemnification. The Servicer will indemnify the Asset Representations
Reviewer and its officers, directors, employees and agents (each, an
“Indemnified Person”), for all costs, expenses, losses, damages and liabilities
resulting from the performance of its obligations under this Agreement
(including the costs and expenses of defending itself against any loss, damage
or liability), but excluding any cost, expense, loss, damage or liability
resulting from (i) the Asset Representations Reviewer’s willful misconduct, bad
faith or negligence (other than errors in judgment), (ii) the Asset
Representations Reviewer’s failure to comply with the requirements of applicable
federal, state and local laws and regulations in the performance of its duties
hereunder or (iii) the Asset Representations Reviewer’s breach of any of its
representations, warranties, covenants or other obligations in this Agreement.

 

8



--------------------------------------------------------------------------------

(b)    Proceedings. Promptly on receipt by an Indemnified Person of notice of a
Proceeding against it, the Indemnified Person will, if a claim is to be made
under Section 4.6(a), notify the Servicer of the Proceeding. The Servicer may
participate in and assume the defense and settlement of a Proceeding at its
expense. If the Servicer notifies the Indemnified Person of its intention to
assume the defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Servicer assumes the defense of the
Proceeding in a manner reasonably satisfactory to the Indemnified Person, the
Servicer will not be liable for legal expenses of counsel to the Indemnified
Person unless there is a conflict between the interests of the Servicer, and an
Indemnified Person. If there is a conflict, the Servicer will pay for the
reasonable fees and expenses of separate counsel to the Indemnified Person. No
settlement of a Proceeding may be made without the approval of the Servicer and
the Indemnified Person, which approval will not be unreasonably withheld.

(c)    Survival of Obligations. The Servicer’s obligations under this
Section 4.6 will survive the resignation or removal of the Asset Representations
Reviewer and the termination of this Agreement.

(d)    Repayment. If the Servicer makes any payment under this Section 4.6 and
the Indemnified Person later collects any of the amounts for which the payments
were made to it from others, the Indemnified Person will promptly repay the
amounts to the Servicer.

Section 4.7.    Inspections of Asset Representations Reviewer. The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuer or
the Servicer, during the Asset Representations Reviewer’s normal business hours,
to examine and review the books of account, records, reports and other documents
and materials of the Asset Representations Reviewer relating to (a) the
performance of the Asset Representations Reviewer’s obligations under this
Agreement, (b) payments of fees and expenses of the Asset Representations
Reviewer for its performance and (c) a claim made by the Asset Representations
Reviewer under this Agreement. In addition, the Asset Representations Reviewer
will permit the Issuer’s or the Servicer’s representatives to make copies and
extracts of any of those documents and to discuss them with the Asset
Representations Reviewer’s officers and employees. Each of the Issuer and the
Servicer will, and will cause its authorized representatives to, hold in
confidence the information except if disclosure may be required by law or if the
Issuer or the Servicer reasonably determines that it is required to make the
disclosure under this Agreement or the other Transaction Documents. The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.

Section 4.8.    Delegation of Obligations. The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the consent of the parties to this Agreement, which may be
withheld in such party’s sole discretion.

Section 4.9.    Confidential Information.

(a)    Treatment. The Asset Representations Reviewer agrees to hold and treat
Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Section 4.9, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without

 

9



--------------------------------------------------------------------------------

the prior consent of the Servicer, be disclosed or used by the Asset
Representations Reviewer, or its officers, directors, employees, agents,
representatives or affiliates, including legal counsel (collectively, the
“Information Recipients”) other than for the purposes of performing Asset
Representations Reviews of Subject Receivables or performing its obligations
under this Agreement. The Asset Representations Reviewer agrees that it will
not, and will cause its Affiliates to not (i) purchase or sell securities issued
by the Fifth Third Bank or its affiliates or special purpose entities on the
basis of Confidential Information or (ii) use the Confidential Information for
the preparation of research reports, newsletters or other publications or
similar communications.

(b)    Definition. “Confidential Information” means oral, written and electronic
materials (irrespective of its source or form of communication) furnished
before, on or after the date of this Agreement to the Asset Representations
Reviewer for the purposes contemplated by this Agreement, including:

(i)    lists of Subject Receivables and any related Review Materials;

(ii)    origination and servicing guidelines, policies and procedures and form
contracts; and

(iii)    notes, analyses, compilations, studies or other documents or records
prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives.

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer or the Servicer before its disclosure to the Information
Recipients who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipients, (C) is
independently developed by the Information Recipients without the use of the
Confidential Information, as shown by the Information Recipients’ files and
records or other evidence in the Information Recipients’ possession or (D) the
Issuer or the Servicer provides permission to the applicable Information
Recipients to release.

(c)    Protection. The Asset Representations Reviewer will use best efforts to
protect the secrecy of and avoid disclosure and unauthorized use of Confidential
Information, including those measures that it takes to protect its own
confidential information and not less than a reasonable standard of care. The
Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 4.10.

(d)    Disclosure. If the Asset Representations Reviewer is required by
applicable law, regulation, rule or order issued by an administrative,
governmental, regulatory or judicial authority to disclose part of the
Confidential Information, it may disclose the Confidential Information. However,
before a required disclosure, the Asset Representations Reviewer, if permitted
by law, regulation, rule or order, will use its reasonable efforts to provide
the Issuer and the Servicer with notice of the requirement and will cooperate,
at the Servicer’s expense, in

 

10



--------------------------------------------------------------------------------

the Issuer’s and the Servicer’s pursuit of a proper protective order or other
relief for the disclosure of the Confidential Information. If the Issuer or the
Servicer is unable to obtain a protective order or other proper remedy by the
date that the information is required to be disclosed, the Asset Representations
Reviewer will disclose only that part of the Confidential Information that it is
advised by its legal counsel it is legally required to disclose.

(e)    Responsibility for Information Recipients. The Asset Representations
Reviewer will be responsible for a breach of this Section 4.9 by its Information
Recipients.

(f)    Violation. The Asset Representations Reviewer agrees that a violation of
this Agreement may cause irreparable injury to the Issuer and the Servicer, and
the Issuer and the Servicer may seek injunctive relief in addition to legal
remedies. If an action is initiated by the Issuer or the Servicer to enforce
this Section 4.9, the prevailing party will be entitled to reimbursement of
costs and expenses, including reasonable attorney’s fees, incurred by it for the
enforcement.

Section 4.10.    Personally Identifiable Information.

(a)    Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number or “VIN”, any other actual or assigned
attribute associated with or identifiable to an individual and any information
that when used separately or in combination with other information could
identify an individual. “Issuer PII” means PII furnished by the Issuer, the
Servicer or their Affiliates to the Asset Representations Reviewer and PII
developed or otherwise collected or acquired by the Asset Representations
Reviewer in performing its obligations under this Agreement.

(b)    Use of Issuer PII. The Issuer does not grant the Asset Representations
Reviewer any rights to Issuer PII. The Asset Representations Reviewer will use
Issuer PII only to perform its obligations under this Agreement or as
specifically directed in writing by the Issuer and will only reproduce Issuer
PII to the extent necessary for these purposes. The Asset Representations
Reviewer must comply with all laws applicable to PII, Issuer PII and the Asset
Representations Reviewer’s business, including any legally required codes of
conduct, including those relating to privacy, security and data protection. The
Asset Representations Reviewer will protect and secure Issuer PII. The Asset
Representations Reviewer will implement privacy or data protection policies and
procedures that comply with applicable laws and regulations and this Agreement.
The Asset Representations Reviewer will implement and maintain reasonable and
appropriate practices, procedures and systems, including administrative,
technical and physical safeguards to (i) protect the security, confidentiality
and integrity of Issuer PII, (ii) ensure against anticipated threats or hazards
to the security or integrity of Issuer PII, (iii) protect against unauthorized
access to or use of Issuer PII and (iv) otherwise comply with its obligations
under this Agreement. These safeguards include a written data security plan,
employee training, information access controls, restricted disclosures, systems
protections (e.g., intrusion protection, data storage protection and data
transmission protection) and physical security measures.

 

11



--------------------------------------------------------------------------------

(c)    Additional Limitations. In addition to the use and protection
requirements described in Section 4.10(b), the Asset Representations Reviewer’s
disclosure of Issuer PII is also subject to the following requirements:

(i)    The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform an Asset
Representations Review, (B) with the prior consent of the Issuer or (C) as
required by applicable law. When permitted, the disclosure of or access to
Issuer PII will be limited to the specific information necessary for the
individual to complete the assigned task. The Asset Representations Reviewer
will inform personnel with access to Issuer PII of the confidentiality
requirements in this Agreement and train its personnel with access to Issuer PII
on the proper use and protection of Issuer PII.

(ii)    The Asset Representations Reviewer will not sell, disclose, provide or
exchange Issuer PII with or to any third party without the prior consent of the
Issuer.

(d)    Notice of Breach. The Asset Representations Reviewer will notify the
Issuer promptly in the event of an actual or reasonably suspected security
breach, unauthorized access, misappropriation or other compromise of the
security, confidentiality or integrity of Issuer PII and, where applicable,
immediately take action to prevent any further breach.

(e)    Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by applicable law, promptly on the earlier of the completion of the
Asset Representations Review or the request of the Issuer, all Issuer PII in any
medium in the Asset Representations Reviewer’s possession or under its control
will be (i) destroyed in a manner that prevents its recovery or restoration or
(ii) if so directed by the Issuer, returned to the Issuer without the Asset
Representations Reviewer retaining any actual or recoverable copies, in both
cases, without charge to the Issuer. Where the Asset Representations Reviewer
retains Issuer PII, the Asset Representations Reviewer will limit the Asset
Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

(f)    Compliance; Modification. The Asset Representations Reviewer will
cooperate with and provide information to the Issuer regarding the Asset
Representations Reviewer’s compliance with this Section 4.10. The Asset
Representations Reviewer and the Issuer agree to modify this Section 4.10 as
necessary from time to time for either party to comply with applicable law.

(g)    Audit of Asset Representations Reviewer. The Asset Representations
Reviewer will permit the Issuer and its authorized representatives to audit the
Asset Representations Reviewer’s compliance with this Section 4.10 during the
Asset Representations Reviewer’s normal business hours on reasonable advance
notice to the Asset Representations Reviewer, and not more than once during any
year unless circumstances necessitate additional audits. The Issuer agrees to
make reasonable efforts to schedule any audit described in this Section 4.10(g)
with the inspections described in Section 4.7. The Asset Representations
Reviewer will also permit the Issuer and its authorized representatives during
normal business hours on reasonable advance written notice to audit any service
providers used by the Asset Representations Reviewer to fulfill the Asset
Representations Reviewer’s obligations under this Agreement.

 

12



--------------------------------------------------------------------------------

(h)    Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing an
Asset Representations Review, and if such Affiliate or third party is identified
to the Asset Representations Reviewer, such Affiliate or third party is an
intended third-party beneficiary of this Section 4.10, and this Agreement is
intended to benefit the Affiliate or third party. The Affiliate or third party
will be entitled to enforce the PII related terms of this Section 4.10 against
the Asset Representations Reviewer as if each were a signatory to this
Agreement.

ARTICLE V

RESIGNATION AND REMOVAL;

SUCCESSOR ASSET REPRESENTATIONS REVIEWER

Section 5.1.    Eligibility Requirements for Asset Representations Reviewer. The
Asset Representations Reviewer must be a Person who (a) is not Affiliated with
the Sponsor, the Depositor, the Servicer, the Indenture Trustee, the Delaware
Trustee, the Owner Trustee or any of their Affiliates and (b) was not, and is
not Affiliated with a Person that was, engaged by the Sponsor or any underwriter
to perform any due diligence on the Receivables prior to the Closing Date.

Section 5.2.    Resignation and Removal of Asset Representations Reviewer.

(a)    No Resignation of Asset Representations Reviewer. The Asset
Representations Reviewer will not resign as Asset Representations Reviewer
unless the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1. The Asset Representations Reviewer will notify the
Issuer and the Servicer of its resignation as soon as practicable after it
determines it is required to resign and stating the resignation date and
including an Opinion of Counsel supporting its determination.

(b)    Removal of Asset Representations Reviewer. If any of the following events
occur, the Issuer, by notice to the Asset Representations Reviewer, may, and in
the case of clause (i) below, shall, remove the Asset Representations Reviewer
and terminate its rights and obligations under this Agreement:

(i)    the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1;

(ii)    the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or

(iii)    an Insolvency Event of the Asset Representations Reviewer occurs.

(c)    Notice of Resignation or Removal. The Issuer will notify the Servicer and
the Indenture Trustee of any resignation or removal of the Asset Representations
Reviewer.

 

13



--------------------------------------------------------------------------------

(d)    Continue to Perform After Resignation or Removal. No resignation or
removal of the Asset Representations Reviewer will be effective, and the Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.3(b).

Section 5.3.    Successor Asset Representations Reviewer.

(a)    Engagement of Successor Asset Representations Reviewer. Following the
resignation or removal of the Asset Representations Reviewer, the Issuer will
appoint a successor Asset Representations Reviewer who meets the eligibility
requirements of Section 5.1.

(b)    Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will be effective until the successor Asset
Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer on substantially the same terms as
this Agreement.

(c)    Transition and Expenses. If the Asset Representations Reviewer resigns or
is removed, the Asset Representations Reviewer will cooperate with the Issuer
and take all actions reasonably requested to assist the Issuer in making an
orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer. The Asset Representations Reviewer will pay the reasonable expenses
(including the fees and expenses of counsel) of transitioning the Asset
Representations Reviewer’s obligations under this Agreement and preparing the
successor Asset Representations Reviewer to take on such obligations on receipt
of an invoice with reasonable detail of the expenses from the Issuer or the
successor Asset Representations Reviewer.

Section 5.4.    Merger, Consolidation or Succession. Any Person (a) into which
the Asset Representations Reviewer is merged or consolidated, (b) resulting from
any merger or consolidation to which the Asset Representations Reviewer is a
party or (c) succeeding to the business of the Asset Representations Reviewer,
if that Person meets the eligibility requirements in Section 5.1, will be the
successor to the Asset Representations Reviewer under this Agreement. Such
Person will execute and deliver to the Issuer and the Servicer an agreement to
assume the Asset Representations Reviewer’s obligations under this Agreement
(unless the assumption happens by operation of law).

ARTICLE VI

OTHER AGREEMENTS

Section 6.1.    Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer, the Indenture Trustee, the Delaware
Trustee or the Owner Trustee for the manner in which it accomplishes the
performance of its obligations under this Agreement. Unless authorized by the
Issuer, the Indenture Trustee, the Delaware Trustee or the Owner Trustee,
respectively, the Asset Representations Reviewer will have no authority to act
for or

 

14



--------------------------------------------------------------------------------

represent the Issuer, the Indenture Trustee, the Delaware Trustee or the Owner
Trustee and will not be considered an agent of the Issuer, the Indenture
Trustee, the Delaware Trustee or the Owner Trustee. Nothing in this Agreement
will make the Asset Representations Reviewer and any of the Issuer, the
Indenture Trustee, the Delaware Trustee or the Owner Trustee members of any
partnership, joint venture or other separate entity or impose any liability as
such on any of them.

Section 6.2.    No Petition. Each of the parties, by entering into this
Agreement, agrees that, before the date that is one year and one day (or, if
longer, any applicable preference period) after payment in full of (a) all
securities issued by the Depositor or by a trust for which the Depositor was a
depositor (including, without limitation, the Issuer) or (b) the Notes, it will
not start or pursue against, or join any other Person in starting or pursuing
against (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law. This Section 6.2 will survive
the termination of this Agreement.

Section 6.3.    Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by The Bank of New York Mellon, not individually or personally but
solely as Owner Trustee of the Issuer in the exercise of the powers and
authority conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by The Bank of New York Mellon, but is made and intended for the
purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on The Bank of New York Mellon, individually
or personally, to perform any covenant either express or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and any Person claiming by, through or under the parties hereto, (d) The Bank of
New York Mellon has made no investigation as to the accuracy or completeness of
any representations or warranties made by the Issuer in this Agreement and
(e) under no circumstances shall The Bank of New York Mellon be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Agreement or the other
related documents. For all purposes under this Agreement, the Owner Trustee will
be subject to, and entitled to the benefits of, the Trust Agreement.

Section 6.4.    Termination of Agreement. This Agreement will terminate, except
for the obligations under Section 4.5 or as otherwise stated in this Agreement,
on the earlier of (a) the payment in full of all outstanding Notes and the
satisfaction and discharge of the Indenture and (b) the date the Issuer is
terminated under the Trust Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1.    Amendments.

(a)    Any term or provision of this Agreement may be amended by the parties
hereto, but without the consent of the Seller, the Indenture Trustee, the Owner
Trustee, the Delaware Trustee, any of the Noteholders or the Certificateholders
or any other Person subject to one of the following conditions:

(i)    the Servicer delivers an Opinion of Counsel or an Officer’s Certificate
to the Indenture Trustee to the effect that such amendment will not materially
and adversely affect the interests of the Noteholders; or

(ii)    the Rating Agency Condition is satisfied with respect to such Amendment
and the Servicer notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b)    This Agreement may also be amended from time to time by the parties
hereto with the consent of (i) the Holders of Notes evidencing not less than a
majority of the Outstanding Note Balance, voting as a single class, and (ii) the
Majority Certificateholders, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders. It will not be necessary for the consent of the Noteholders
or Certificateholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if the Noteholders and Certificateholders
approve the substance thereof. The manner of obtaining such consents (and any
other consents of the Noteholders and Certificateholders provided for in this
Agreement) and of evidencing the authorization of the execution thereof by the
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

(c)    Prior to the execution of any amendment pursuant to this Section 7.1, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment,
the Servicer shall furnish a copy of such amendment to each Rating Agency and
the Indenture Trustee; provided, that no amendment pursuant to this Section 7.1
shall be effective which materially and adversely affects the rights,
protections or duties of the Delaware Trustee, the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Delaware
Trustee, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and an
Officer’s Certificate from the Servicer or the Administrator that all conditions
precedent to the execution and delivery of such amendment have been satisfied.

 

16



--------------------------------------------------------------------------------

(e)    Notwithstanding subsections (a) or (b) of this Section 7.1, this
Agreement may only be amended by the parties hereto if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the Servicer or an Opinion of
Counsel delivered to the Delaware Trustee, the Indenture Trustee and the Owner
Trustee, materially and adversely affect the interests of the
Certificateholders. It will not be necessary for the Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if the Certificateholders approve the substance thereof. The manner
of obtaining such consents (and any other consents of the Certificateholders
provided for in this Agreement) and of evidencing the authorization of the
execution thereof by the Certificateholders will be subject to such reasonable
requirements as the Owner Trustee may prescribe.

Section 7.2.    Assignment; Benefit of Agreement; Third Party Beneficiaries.

(a)    Assignment. Except as stated in Section 5.4, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the
Servicer.

(b)    Benefit of Agreement; Third-Party Beneficiaries. This Agreement is for
the benefit of and will be binding on the parties and their permitted successors
and assigns. The Indenture Trustee, for the benefit of the Noteholders, the
Delaware Trustee and the Owner Trustee will be a third-party beneficiaries of
this Agreement and entitled to enforce this Agreement against the Asset
Representations Reviewer. No other Person will have any right or obligation
under this Agreement except as set forth in Section 4.10(h).

Section 7.3.    Notices.

(a)    Delivery of Notices. All notices, requests, demands, consents, waivers or
other communications to or from the parties must be in writing and will be
considered given:

(i)    for overnight mail, on delivery or, for a letter mailed by registered
first class mail, postage prepaid, three days after deposit in the mail;

(ii)    for a fax, when receipt is confirmed by telephone, reply email or reply
fax from the recipient;

(iii)    for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

(iv)    for an electronic posting to a password-protected website to which the
recipient has access, on delivery (without the requirement of confirmation of
receipt) of an email to that recipient stating that the electronic posting has
occurred.

(b)    Notice Addresses. Any notice, request, demand, consent, waiver or other
communication will be delivered or addressed to: (i) (a) in the case of the
Servicer, to Fifth Third Bank, 38 Fountain Square Plaza, Cincinnati, Ohio 45263,
(b) in the case of the Issuer or the Owner Trustee, to Fifth Third Auto Trust
2019-1, c/o The Bank of New York Mellon, 101 Barclay Street, Floor 7 West, New
York, New York 10286, Attn: Asset Backed Securities Unit – Fifth Third Bank
2019-1, (c) in the case of the Indenture Trustee, to Wilmington Trust, National

 

17



--------------------------------------------------------------------------------

Association, Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890, Attention: Fifth Third Auto Trust 2019-1, and (d) in the case of the
Asset Representations Reviewer, to ARRNotices@clayton.com and to Clayton Fixed
Income Services LLC, 2638 South Falkenburg Road, Riverview, FL 33578, Attn: SVP,
with a copy to Clayton Fixed Income Services LLC, c/o Clayton Holdings LLC, 1500
Market Street, West Tower Suite 2050, Philadelphia, PA 19102,, Attention:
General Counsel or, (ii) as to each party, at such other address or email as
shall be designated by such party in a written notice to each other party.

Section 7.4.    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY
NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH PARTY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS
JURISDICTION OVER SUCH PARTY. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

Section 7.5.    No Waiver; Remedies. No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver. No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy. The powers, rights and remedies under this Agreement are
in addition to any powers, rights and remedies under law.

Section 7.6.    Severability. If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.

 

18



--------------------------------------------------------------------------------

Section 7.7.    Headings. The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

Section 7.8.    Counterparts. This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.

[Remainder of Page Left Blank]

 

19



--------------------------------------------------------------------------------

EXECUTED BY:

 

FIFTH THIRD AUTO TRUST 2019-1,

as Issuer

By:

 

THE BANK OF NEW YORK MELLON, not in its individual capacity, but solely as Owner
Trustee

By:

 

 

Name:

 

Title:

 

FIFTH THIRD BANK,

as Servicer

By:

 

 

Name:

 

Title:

 

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

By:

 

 

Name:

 

Title:

 

 

[Signature Page to Asset Representations Review Agreement]



--------------------------------------------------------------------------------

Schedule A

Representations and Warranties, Review Materials and Tests

Representations and Warranties

(a) Characteristics of Receivables: As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable: (i) has been fully
executed or electronically authenticated (as defined by the UCC) by the Obligor
thereto; (ii) contains provisions that permit the repossession and sale of the
Financed Vehicle upon a default under the Receivable by the Obligor;
(iii) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different from the level payment
but in no event more than three times the level monthly payment; (iv) was
originated in the United States.

Review Materials

Retail Contract

Title Documents

Tests

 

i.

Execution and Authentication

 

  A.

Confirm that the Contract lists Fifth Third as the assignee within the
assignment section.

 

  B.

Confirm that the Contract is signed by the Obligor(s).

 

ii.

Repossession

 

  A.

Observe the Contract and confirm it contains provisions that permit the
repossession and sale of the Financed Vehicle upon a default under the
Receivable by the Obligor.

 

iii.

Payment Schedule Structure

 

  A.

Confirm all payments are equivalent with the possible exception of the first and
last month’s payments which may differ by no more than three times the amount of
the level monthly payment.

 

  B.

Confirm that the product of the Number of Payments and the Amount of Payments,
together with any first and last month’s payment (if applicable), equals the
Total of Payments as stated within the Truth in Lending section of the Contract.

 

iv.

United States Origination

 

  A.

Confirm the Contract reports a Dealer located in the United States.

 

v.

If steps (i) through (iv) are confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(b) Individual Characteristics: As of the Cut-Off Date (or such other date as
may be specifically set forth below), each Receivable has the following
individual characteristics: (i) the Receivable is secured by a new or used
automobile, light duty truck, van or other motor vehicle; (ii) the Receivable
had an original term to maturity of not more than 84 months and not less than 24
months and the Receivable has a remaining term to maturity of not less than 3
months; (iii) the Receivable has a scheduled maturity date on or before
April 24, 2026; (iv) the Receivable was not more than 30 days past due; (v) the
Receivable was not noted in the records of the Servicer as being the subject of
any pending bankruptcy or insolvency Proceeding; and (vi) the Receivable is a
Simple Interest Receivable.

Review Materials

Retail Contract

Data File

Tests

 

i.

Financed Vehicle

 

  A.

Review the Contract and confirm the Financed Vehicle is a new or used
automobile, light-duty truck van or other motor vehicle.

 

ii.

Original Term

 

  A.

Review the Contract and confirm the Number of Payments (including first and last
payments) does not exceed the maximum allowable Contract Term or violate the
minimum allowable Contract Term, excluding periods of deferral of first payment,
as of the Cut-off Date.

 

  B.

Review the Data File and confirm that the remaining term of the Contract is
within the allowable limits of no more than 84 months and no less than 3 months
as of the Cut-off Date.

 

iii.

Maturity Date

 

  A.

Review the Data File and confirm that the Receivable has a Maturity on or before
April 24, 2026.

 

iv.

Delinquency Status

 

  A.

Review the Data File and confirm that the Receivable is not more than 30 days
past due as of the Cut-off Date.

 

v.

Bankruptcy and Insolvency

 

  A.

Verify through the Data File that no evidence is included that indicates the
Receivable is the subject of a Bankruptcy or insolvency proceeding.

 

vi.

Interest Method

 

  A.

Confirm that the Receivable is amortized using the Simple Interest Method by
reviewing the Contract.

 

vii.

If steps (i) through (vi) have been confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(c) Security Interest: The Receivable, is secured by a first priority perfected
security interest in the Financed Vehicle in favor of the Bank, as secured
party, or all necessary actions have been commenced that would result in a first
priority perfected security interest in the Financed Vehicle in favor of the
Bank, as secured party, which security interest, in either case, is assignable
and has been so assigned (x) by the Bank to FTH LLC, (y) by FTH LLC to the
Seller and (z) by the Seller to the Issuer.

Review Materials

Retail Contract

Title Documents

Transaction Documents

Tests

 

i.

Confirm that the Title Documents report Fifth Third, or an acceptable variation
of the name, as the first lien holder, or that the appropriate application has
been filed in the applicable state if the certificate of title is still pending.

 

ii.

Confirm the Obligor’s name, or an acceptable variation thereof, on the Contract
matches the name on the title documents.

 

iii.

Confirm the Vehicle Identification Number (VIN) on the Contract matches the VIN
number on the title documents.

 

iv.

Confirm that the security interest is assignable and has been assigned:

 

  A.

By the Bank to FTH LLC,

 

  B.

By FTH LLC to the Seller, and

 

  C.

By the Seller to the Issuer.

 

v.

If steps (i) and (iv) are confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(d) Compliance With Law: The Receivable complied at the time it was originated
or made, in all material respects with all requirements of law in effect at that
time and applicable to such Receivable.

Review Materials

Retail Contract

List of Approved Contract Forms

Bank Officer’s Certificate

Certificate of Officer of Bank’s Law Department, as necessary

Tests

 

i.

Observe the Contract and confirm the form number and revision date are on the
List of Approved Contract Forms.

 

ii.

Confirm a Payment Schedule is present and complete.

 

iii.

Confirm there is an itemization of the Amount Financed.

 

iv.

Confirm the following disclosures are included in the Contract:

 

  A.

Prepayment disclosure

 

  B.

Late payment policy including the late charge amount (or calculation)

 

  C.

Security Interest Disclosure

 

  D.

Contract Reference

 

  E.

Insurance Requirements

 

v.

Request and review Bank officer’s certification regarding knowledge of an
assertion in writing or a pending lawsuit by the applicable Obligor that the
reason for delinquency is that his or her Receivable did not comply with a
requirement of law applicable to it at the time it was originated or made.

 

vi.

In the event step (v) discloses an assertion or lawsuit, request and review a
certificate of an officer in the Bank’s law department that the Bank believes
that such claim is unlikely to succeed on the merits.

 

vii.

If (a) steps (i) through (iv) are confirmed and (b) step (v) discloses no claims
or step (vi) is confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(e) Binding Obligation: The Receivable constitutes the legal and binding payment
obligation in writing of the Obligor, enforceable in all respects by the holder
thereof in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, liquidation or other laws, equitable
principles and consumer protection laws and the Servicemembers Civil Relief Act,
as amended, to the extent applicable to the related Obligor.

Review Materials

Retail Contract

List of Approved Contract Forms

Tests

 

i.

Confirm the Contract form number and revision date are on the List of Approved
Contract Forms.

 

ii.

Confirm the Obligor and Co-Obligor (if applicable) signed the Contract.

 

iii.

If steps (i) and (ii) are confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(f) Receivables in Force: As of the Cut-Off Date, the Bank’s records related to
the Receivables do not indicate that any Receivable was satisfied, subordinated
or rescinded or that the related Financed Vehicle was released from the lien
granted by the Receivable in whole or in part.

Review Materials

Title Documents

Data File

Tests

 

i.

Confirm there is no indication within the Title Documents or the Data File that
the Receivable was satisfied prior to the Cut-Off Date.

 

ii.

Confirm there is no indication within the Title Documents or the Data File that
the Receivable was subordinated or rescinded prior to the Cut-Off Date.

 

iii.

Confirm there is no indication within the Title Documents or the Data File that
the Financed Vehicle has been released from the Lien in whole or in part prior
to the Cut-Off Date.

 

iv.

If steps (i) through (iii) are confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(g) No Waiver: As of the Cut-Off Date, no provision of a Receivable has been
expressly waived in writing in any material respect, except by instruments or
documents identified in the related Receivable File.

Review Materials

Data File

Retail Contract

System Screenprint

Modification Agreement

Tests

 

i.

Confirm the data file and/or Receivable File show no indication of
modifications, waivers or amendments to the terms of the Receivable.

 

ii.

If the data file and/or Receivable File indicate a modification, waiver or
amendment is present, confirm the Receivable File contains supporting
documentation detailing the terms of the modification.

 

iii.

If step (i) or (ii) is confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(h) No Default: Except for payment delinquencies continuing for a period of not
more than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose any payment defaults under the terms of the Receivable existed as of
the Cut-Off Date.

Review Materials

Data File

Tests

 

i.

Observe the Data File and confirm the Receivable was not more than 30 days
delinquent as of the Cut-off Date.

 

ii.

If step (i) is confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(i) Insurance: Under the terms of the Receivable, the Obligor is required to
maintain physical damage insurance covering the related Financed Vehicle.

Review Materials

Retail Contract

Tests

 

i.

Confirm the Contract contains language that requires the Obligor to obtain and
maintain physical damage insurance covering the Finance Vehicle.

 

ii.

If step (i) is confirmed, then Test Pass



--------------------------------------------------------------------------------

Representations and Warranties

(j) No Government Obligor: The Obligor on each Receivable is not listed on the
Bank’s electronic records as the United States of America or any state thereof
or any local government, or any agency, department, political subdivision or
instrumentality of the United States of America or any state thereof or any
local government.

Review Materials

Retail Contract

Tests

 

i.

Confirm the Buyer section of the Contract includes the name of a natural person.

 

ii.

If the Buyer section on the Contract does not report a natural person’s name,
confirm internet search results show no indication the Buyer is the United
States of America or any State, or any agency, department or instrumentality of
the United States of America or any State.

 

iii.

If step (i) or (ii) is confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(k) Good Title: As of the Closing Date, and immediately prior to the sale and
transfer herein contemplated, the Bank had good and marketable title to each
Receivable free and clear of all Liens (except Permitted Liens and any Lien
which will be released prior to the sale and transfer of such Receivable to FTH
LLC), and, immediately upon the sale and transfer thereof to FTH LLC, FTH LLC
will have good and marketable title to each Receivable, free and clear of all
Liens (other than Permitted Liens).

Review Materials

Retail Contract

Title Documents

Tests

 

i.

Review the Contract and confirm that the Bank, or an acceptable variation of its
name, is listed as the assignee.

 

ii.

Observe the Title Documents and confirm they report the Bank, or an accepted
variation of its name, as the first lien holder.

 

iii.

If steps (i) through (ii) are confirmed, then Test Pass



--------------------------------------------------------------------------------

Representations and Warranties

(l) One Original: There is only one authenticated original or authoritative copy
of the Contract (in each case within the meaning of the UCC) related to each
Receivable.

Review Materials

Retail Contract

Tests

 

i.

Confirm there is a signature of the appropriate Obligor(s) on the Contract.

 

ii.

If the Contract constitutes an electronically authenticated original, then
confirm the Contract is marked “Authoritative Copy”.

 

iii.

If steps (i) and (ii) are confirmed, then Test Pass.



--------------------------------------------------------------------------------

Representations and Warranties

(m) No Defenses: The Bank’s electronic records related to the Receivables do not
reflect any right of rescission, setoff, counterclaim or defense, or of the same
being asserted or threatened, with respect to any Receivable.

Review Materials

Data File

Tests

 

i.

Review the Data File and confirm there is no evidence of litigation or other
attorney involvement as of the Cut-off Date.

 

ii.

If step (i) is confirmed, then Test Pass.